ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Alaska Native Technologies, LLC              )       ASBCA No. 60303
                                             )
Under Contract Nos. N00014-05-C-0180         )
                    NOOO 14-07-C-0071        )
                    N66604-08-D-OOO 1        )
                    NOO 178-06-D-4677        )

APPEARANCES FOR THE APPELLANT:                       Jon M. DeVore, Esq.
                                                     Carissa D. Siebeneck, Esq.
                                                      Birch, Horton, Bittner and Cherot, P.C.
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Arthur M. Taylor, Esq.
                                                      Deputy Chief Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 18 August 2016



                                                 ' MARK N. STEMPLE             -
                                                   Administrative Judge
                                                   Acting Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60303, Appeal of Alaska Native
Technologies, LLC, rendered in conformance with the Board's Charter.

       Dated:

                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals